                                                                                    3/31/2020

JAMES E. JOHNSON                     THE CITY OF NEW YORK                             Katherine J. Weall
Corporation Counsel                                                                        Senior Counsel
                                 LAW DEPARTMENT                                     phone: (212) 356-5055
                                                                                      fax: (212) 356-3509
                                       100 CHURCH STREET                             kweall@law.nyc.gov
                                       NEW YORK, N.Y. 10007


                                                              March 31, 2020

VIA ECF
Honorable Stewart D. Aaron
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:      Darwin Columna v. City of New York, et al.
                 19-cv-3801 (PGG)(SDA)

Your Honor:

        I am the Senior Counsel in the Office of the Corporation Counsel assigned to defend this
case. I write with the consent of my adversary and of the counsel representing him for the limited
purpose of depositions to respectfully request a ninety-day stay of discovery in this case, given
the current COVID-19 emergency in New York City. This is the parties’ second request for an
extension of time for discovery, and it is not expected to conflict with any other dates currently
on the calendar.

        The current fact discovery deadline in this case is May 18, 2020. Defendants’ document
production to plaintiff is substantially complete; plaintiff still owes defendants his responses to
our document requests and interrogatories. While it is the parties’ sincere intention to strictly
comply with the Court’s orders and deadlines, as Your Honor knows, there has recently been a
drastic change in circumstances in that the coronavirus outbreak has triggered a state of
emergency in both New York City and New York State. Further, the Mayor has issued an
Executive Order directing all non-essential City employees to work remotely. In addition, many
private offices are shuttered as well.

        The parties’ chief concern at this time is moving forward with depositions. Given current
public health advice limiting movement in New York City and requiring people to maintain a
certain distance from one another, in-person depositions are not feasible, or even safe, at present.
And although taking depositions by video or telephonic means is theoretically possible, in
practice, preparing our clients for deposition without being able to meet with them and review
documents with them would be a substantial hardship. By way of background, defendants
recently produced almost 2,000 pages of documents, filling three boxes, to Mr. Columna. Both
he and defendants will need to review those documents with counsel in order to prepare for their
depositions. Given the current state of emergency, as a part of which “social distancing” and
work from home have been mandated, doing so would be inadvisable, from a public health
standpoint, at this time. Because of this, and the fact that limitations on personal interaction are
only likely to get more restrictive in the near future, the parties respectfully request a ninety-day
stay of discovery at this time.

       The parties assure the Court that we remain committed to moving this case forward as
expeditiously as possible, but ask that Your Honor grant us leeway in these trying times.


                                                              Respectfully submitted,


                                                         /s/ Katherine J. Weall
                                                              Katherine J. Weall
                                                              Senior Counsel
                                                              Special Federal Litigation Division

cc:    James Breen, Esq. (Via ECF)
       Jacqueline Genovese Bova, Esq. (Via ECF)

       Darwin Columna (Via email)
       Plaintiff Pro Se
       darwincolumna@gmail.com


Application GRANTED IN PART. The deadline for the completion of fact discovery is extended until
July 20, 2020. Nonetheless, the parties are strongly encouraged to engage in discovery through
remote means at every available opportunity. Accordingly, it is hereby Ordered, pursuant to Rules
30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure, that all depositions in this action may
be taken via telephone, videoconference, or other remote means. It is further Ordered, pursuant
to Rule 30(b)(5), that a deposition will be deemed to have taken place “before an officer appointed
or designated under Rule 28” if such officer attends the deposition using the same remote means
used to connect all other participants, so long as all participants (including the officer) can clearly
hear and be heard by all other participants. SO ORDERED.
Dated: March 31, 2020




                                               -2-
